DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61, 63 and 66-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 61, 70, and 76 each disclose surface morphology of the first active surface in terms of a variable anisotropic force during charge/discharge.  As such, it is unclear exactly what the structure/surface area/morphology of first active surface is.  The courts have stated a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  For the purposes of this office action, these limitations will be interpreted as the electrochemical cell is under an anisotropic force normal to an active surface of the first electrode.

Claims 63, 67, 68, 69, 74, and 75 each disclose a thickness and a porosity of the first electrode in terms of a variable amount of charge/discharge cycles of the battery.  As such, it is unclear exactly what the thickness and porosity of first electrode is.  The courts have stated a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  For the purposes of this office action, these limitations will be interpreted as the first electrode has a thickness and a porosity.

Claim 66 discloses a porosity of the first electrode in terms of a variable amount of charge/discharge cycles of the battery.  As such, it is unclear exactly what the thickness and porosity of first electrode is.  The courts have stated a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Further, claims 67-71 are rejected since they depend from claim 66.  For the purposes of this office action, these limitations will be interpreted as the first electrode has a thickness and a porosity.

Claim 72 discloses a thickness of the first electrode in terms of a variable amount of charge/discharge cycles of the battery.  As such, it is unclear exactly what the thickness and porosity of first electrode is.  The courts have stated a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Further, claims 73-77 are rejected since they depend from claim 66. For the purposes of this office action, these limitations will be interpreted as the first electrode has a thickness.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61, 70 and 76 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 61, 70, and 76 disclose limitations directed at active surface morphology and anisotropic force in a variable form, and as such it is unclear how this further limits each of the claims (60, 66 and 72) from which claims 61, 70 and 76 depend, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 63, 67, 68, 69, 74, and 75 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Each of claims 63, 67, 68, 69, 74 and 75 disclose a thickness and a porosity of the first electrode in terms of a variable amount of charge/discharge cycles of the battery.  As such, it is unclear exactly what the thickness and porosity of first electrode is, and as such it is unclear how this further limits each of the claims (60, 66 and 72) from which claims 61, 70 and 76 depend, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 66-70 and 72-76 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Rouillard et al. (US 6,120,930).
Regarding claim 66, Rouillard et al. discloses in Figs 1-18, an electrochemical cell (Abstract, ref 20), comprising: a first electrode (ref 24), wherein the first electrode comprises anode active material comprising lithium metal (C3/L60); and a second electrode (ref 28), wherein: the electrochemical cell (Abstract, ref 20) is under an anisotropic force having a component normal to an active surface (via “elastic band”, 
Further, regarding limitations recited in claim 66, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has a porosity of less than or equal to 65%”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 67, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) has a definite thickness and porosity (C3/L60-61).
Further, regarding limitations recited in claim 67, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 68, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) has a definite thickness and porosity (C3/L60-61).
Further, regarding limitations recited in claim 68, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has a porosity of less than or equal to 34%”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating 

Regarding claim 69, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) has a definite thickness and porosity (C3/L60-61).
Further, regarding limitations recited in claim 69, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has a porosity of less than or equal to 12.5%”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 70, modified Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the cell is under an anisotropic force normal to the first electrode surface (via “elastic band”, C9/L56-61).


Further, regarding limitations recited in claim 72, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has a thickness of less than or equal to 285% of a thickness of the lithium metal and/or lithium metal alloy in the first electrode prior to any cycles of charging and discharging the electrochemical cell”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 73, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the anode active material comprises lithium metal (C3/L60).


Further, regarding limitations recited in claim 74, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has a thickness of less than or equal to 150 % of a thickness of the lithium metal and/or lithium metal alloy in the first electrode prior to any cycles of charging and discharging the electrochemical cell”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 75, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) has a definite thickness and porosity (C3/L60-61).
Further, regarding limitations recited in claim 75, which are directed to a manner of operating disclosed battery (“wherein the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 76, modified Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the cell is under an anisotropic force normal to the first electrode surface (via “elastic band”, C9/L56-61).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 71 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouillard et al. (US 6,120,930) as applied to claims 66 and 72 above, and further in view of Kim et al. (US 6,268,087).
Regarding claims 71 and 77, Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) comprises lithium metal as an anode active material (C3/L60) and the second electrode comprises cathode active material (C3/L60-61) but does not explicitly disclose a ratio of the amount of lithium metal to the amount of cathode active material is less than 5:1 on a molar basis.
Kim et al. discloses in Figs 1-3, a secondary battery (Abstract, C1/L4-7) including an anode active material and cathode active material having an anode active material to 
Kim et al. and Rouillard et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ratio of active materials of Kim et al. into the electrode structure of Rouillard et al. to balance anode and cathode capacities thereby enhancing overall battery performance and lifetime.

Claims 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouillard et al. (US 6,120,930) in view of Kim et al. (US 6,268,087).
Regarding claims 60 and 62, Rouillard et al. discloses in Figs 1-18, an electrochemical cell (Abstract, ref 20), comprising: a first electrode (ref 24), wherein the first electrode comprises anode active material comprising lithium metal (C3/L60); and a second electrode (ref 28), wherein the second electrode comprises cathode active material (C3/L60-61); wherein: the electrochemical cell (Abstract, ref 20) is under an anisotropic force having a component normal to an active surface (via “elastic band”, C9/L56-61) of the first electrode (ref 24).
Rouillard et al. does not explicitly disclose a ratio of the amount of anode active material to the amount of cathode active material is less than 5:1 on a molar basis.
Kim et al. discloses in Figs 1-3, a secondary battery (Abstract, C1/L4-7) including an anode active material and cathode active material having an anode active material to 
Kim et al. and Rouillard et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ratio of active materials of Kim et al. into the electrode structure of Rouillard et al. to balance anode and cathode capacities thereby enhancing overall battery performance and lifetime.

Regarding claim 61, modified Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the cell is under an anisotropic force normal to the first electrode surface (via “elastic band”, C9/L56-61).

Regarding claim 63, modified Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the first electrode (ref 24) has a definite thickness and porosity (C3/L60-61).
Further, regarding limitations recited in claim 63, which are directed to a manner of operating disclosed battery (“the electrochemical cell is configured such that, after at least 30 cycles of charging and discharging the electrochemical cell, the lithium metal and/or lithium metal alloy in the first electrode has (i) a thickness of less than or equal to 285% of a thickness of the lithium metal and/or lithium metal alloy in the first electrode prior to any cycles of charging and discharging the electrochemical cell, and (ii) a Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 64, modified Rouillard et al. discloses all of the claim limitations as set forth above and also discloses the anode active material comprises lithium metal (C3/L60).

Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouillard et al. (US 6,120,930) in view of Kim et al. (US 6,268,087) as applied to claim 60 above, and further in view of Pozin et al. (US 2010/0203370).
Regarding claim 65, modified Rouillard et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the anode active material comprises a lithium metal alloy.
Pozin et al. discloses in Figs 1-4, a battery (ref 10) including anode active material is a lithium metal alloy ([0018]).  This configuration enhances overall battery cell performance ([0018]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lithium metal alloy disclosed Porzin et al. into the battery of Rouillard et al. to enhance the overall battery cell performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60, 62, 64 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60 and 64 of copending Application No. 16/693,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application No. ‘660 disclose all of the limitations of the instant claims but does not disclose a ratio of the amount of anode active material to the amount of cathode active material is less than 3:1 on a molar basis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725